SPANGLER, District Judge (Ret.),
dissenting.
A telecommunications company providing a noncompetitive service cannot discontinue the service without approval of the Wyoming Public Service Commission. Wyo.Stat.Ann. § 37-15-404(c) (Lexis 1999). The Commission conducted hearings and made a finding of fact that the Centrex Plus service is an essential, noncompetitive service, as defined by - Wyo.Stat.Ann. - § 37-15-108(a)@v)(C) (Lexis 1999). There is substantial evidence in the record to support this finding. Therefore, I would affirm the decision of the Commission that it has jurisdiction over this service and that Centrex Plus cannot be terminated without Commission approval.